Citation Nr: 0800073	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  99-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include seizure disorder and sleep apnea.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from January 1972 to 
April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified before the undersigned at a 
December 2001 videoconference hearing.  

The issue on appeal was last before the Board in December 
2004 as an attempt to reopen a claim subject to a prior final 
denial.  In its December 2004 decision, the Board determined 
that new and material had been received to reopen the claim.  
The Board then remanded the reopened claim back to the RO for 
additional evidentiary development.

In a document dated in November 2006, the veteran raised 
claims of entitlement to service connection for diabetes, for 
a back injury and for amputation of his left foot.  As these 
matters have not been developed or certified for appeal and 
are not inextricably intertwined with the issue now before 
the Board, they are referred to the RO for appropriate 
action.


FINDING OF FACT

The preponderance of the evidence of record does not support 
a finding that the veteran received a head injury while on 
active duty.  


CONCLUSION OF LAW

Residuals of a head injury, to include seizure disorder and 
sleep apnea, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007);  38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in June 2001, 
September 2002, January 2004, May 2004 and January 2007 VCAA 
letters have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and adjudicated by this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the January 2007 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letter.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and also was provided with notice of 
the types of evidence necessary to establish a rating and 
effective date for the disability on appeal in the January 
2007 VCAA letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  Attempts were made to obtain confirming evidence 
for the veteran's claim but these requests were responded to 
in the negative.  The veteran has been afforded appropriate 
VA examinations.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal for which attempts to obtain the evidence have not 
been made.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.


Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran submitted his claim for service connection for 
residuals of a head injury in May 1989.  He reported at that 
time that he was struck in the back of the head by another 
Marine sometime between July and September of 1974.  He has 
alleged that he currently experiences residuals of the head 
injury to include sleep apnea and a seizure disorder.  

There is competent evidence of record documenting the current 
existence of sleep apnea and a seizure disorder.  

A private clinical record dated in August 1988 indicates 
testing was interpreted as revealing sleep apnea.  The report 
of an April 1996 VA audio ear disease examination includes a 
diagnosis of sleep apnea.  Subsequent private and VA clinical 
records all reference the presence of apnea.  

Additionally, associated with the claims file are several 
pieces of evidence from health care providers which include 
diagnoses of various disorders which the authors linked to a 
reported assault which occurred while the veteran was on 
active duty. 

A statement from R.D.C., D.O., which was received in October 
1996, indicates that the author had reviewed old CT scans of 
the head from 1988 and 1993.  The 1993 CT scan revealed an 
old depressed skull fracture in the occipital region.  With 
regard to past medical history, it was noted that the veteran 
had a depressed skull fracture with associated nerve and 
psychological problems.  It was noted that the veteran 
started having unexplained syncopal episodes which might be 
due to the previous head injury.  The pertinent assessments 
were seizure disorder and sleep apnea.  

In September 1997, R.A.H., D.O., wrote that he had examined 
the veteran and taken his history.  The author reported that 
he was evaluating the veteran specifically for injuries that 
he sustained as a result of military service.  The author 
reported that he had reviewed military records as well as 
post-service medical records.  The veteran informed the 
author that he sustained an injury in October 1974 when he 
was assaulted during active duty sustaining an injury to the 
neck.  The veteran informed the author that he was struck 
over the posterior neck with some type of club device causing 
an injury to the cervical spine.  The veteran informed the 
author that no significant treatment was afforded him at the 
time of the injury.  The veteran reported that, since the 
time of the injury, he had persistent head and neck pain.  
The author opined that the veteran had occipital scalp and 
cervical injury as a direct result of a traumatic injury to 
the head and neck which occurred in the military.  The injury 
historically occurred in October 1974 resulting in trauma to 
the occipital scalp, skull and cervical spine.  He had 
persistent pain, recurring significant headache and range of 
motion abnormalities of the cervical spine as a direct result 
of the injury.  

In December 2003, K.K.C., D.C., wrote that it had been more 
than seven years since he had treated the veteran and 
therefore did not have any of the veteran's records, which 
were destroyed after seven years.  He had treated the veteran 
for headaches in the past.  Physical examination had revealed 
a depression in the right postero-lateral skull.  The veteran 
informed the chiropractor that the depression was from being 
hit over the head with a pipe while on active duty.  The 
chiropractor reported that he did not have any information 
concerning seizure disorders or sleep apnea but believed that 
both disorders could be the result of the type of 
injury/trauma reported by the veteran.  The author noted that 
his letter was written based on memory alone.  

A October 1989 statement from K.K.C., D.C.,  a private 
chiropractor, indicates his testing revealed upper and lower 
motor neuron lesions in addition to apnea.  It was his 
opinion "that in looking into [the veteran's] medical 
history that these problems arouse during an injury that he 
sustained while serving in the Marine Corps."  

The Board finds there is competent evidence of a current 
disability and evidence linking the current disability to the 
veteran's active duty service.  The issue on appeal, 
therefore,  revolves around the question of whether the 
veteran received a head injury during active duty service.  
As set out below, the Board finds that the preponderance of 
the evidence weighs against a finding that the veteran 
received a head injury while on active duty, thus militating 
against a grant of service connection for residuals thereof 
on a direct basis.  

The only evidence of record which indicates that the veteran 
was hit in the back of the head in 1974 while on active duty 
is the veteran's own allegations and testimony, his self-
reported medical history as recorded in the clinical records 
and a statement from the veteran's barber.  

The veteran testified before the undersigned in December 2001 
that, on or about September of 1974, he was assaulted by 
another Marine.  He alleged that he was assaulted as he slept 
in his billet room.  He indicated that a military police 
report was made.  He opined that the police reports were 
thereafter lost.  One week after the assault, he was 
transferred to the USS Tripoli.  He alleged that, while on 
board the USS Tripoli, he was treated for dizziness, blurred 
vision and headaches.  He opined that the records were not 
associated with the claims file as they may have been used in 
the Courts Martial proceeding against the veteran who 
reportedly attacked him.  He alleged that he began having 
seizures during military service but they were not diagnosed.  
He alleged that X-rays of his skull taken during active duty 
revealed creases in his skull.  He alleged that approximately 
six months of medical records were missing from September 
1974 to February of 1975.  He opined that these records were 
subpoenaed for the Court Martial.   

An undated VA clinical record reveals the veteran was seeking 
treatment for a severe headache which was typical of those he 
had had for more than ten years.  He related the onset of the 
headache to a past head concussion during military service 
which occurred when he was struck in the head.  

In an April 1996 statement, the veteran reported that he was 
attacked in July of 1974.  

At a September 1996 RO hearing, the veteran alleged that he 
was attacked in August or September of 1974.  

In September 1996, a statement from F.R. was associated with 
the claims file.  The author reported that he was a barber 
and had been cutting the veteran's hair since February 1975.  
The author reported that the veteran's head had not changed 
the whole time he had been cutting the hair.  There were 
scars and valleys which had been present for 20 years.  

At the time of a state disability evaluation which was 
conducted in October 1997, the veteran reported that his 
problems began in 1986 when he was hit in the back of the 
head with a lead pipe while he was asleep.  After presenting 
to the infirmary, he was sent home without any kind of X-rays 
or neurological evaluation.  He alleged that, since the 
injury, he had symptoms of narcolepsy and obstructive sleep 
apnea.  Physical examination was remarkable for a very large, 
deep furrow which was creasing the posterior suboccipital 
region of the scalp.  The impression was obstructive sleep 
apnea and narcolepsy appearing after a closed head injury. 

Outweighing the evidence which supports the claim is the 
total lack of any objective evidence in the service medical 
records that the veteran was assaulted while on active duty.  

The service medical records are silent as to any indication 
the veteran was attacked by another serviceman in 1974.  The 
records include self reported references to head injuries by 
the veteran but none of these records specifically mentions 
any physical attack as being the genesis of the injuries.  

The veteran indicated on a Report of Medical History he 
completed in January 1972 that he had or had had a head 
injury and also frequent trouble sleeping.  He denied 
frequent or severe headaches.  This was two years prior to 
the alleged attack.  

The service medical records reveal that from July to October 
of 1974, the veteran sought treatment numerous times for 
problems with his right ear.  He did not indicate in any way 
that he had been the victim of an attack.  None of these 
clinical records references any disability of the back of the 
veteran's head to include a depressed skull fracture.  

The veteran completed a Report of Medical History in August 
1975 wherein he reported he had or had had a head injury and 
frequent trouble sleeping but denied headaches.  

Clinical evaluation of all systems with the exception of 
identifying marks was normal at the time of the August 1975 
service examination.  

On a Report of Medical History completed by the veteran in 
December 1975, he reported that he had or had had a head 
injury, frequent and severe headaches and frequent trouble 
sleeping.  An annotation to the document indicates that the 
veteran had a right periaucular cyst which was causing 
headaches.  Clinical evaluation of all systems with the 
exception of identifying body marks was found to be normal at 
the time of a December 1975 service examination.  

In March 1976, the veteran denied having or ever having had a 
head injury and also denied problems with sleep as well as 
problems with headaches.  Clinical evaluation of all systems 
was normal at the time of the veteran's separation 
examination which was conducted in March 1976.  

While the veteran has alleged that service medical records 
documenting that he sought treatment for the alleged attack 
are missing, the Board finds that such allegation is without 
merit.  The Board notes that there are clinical records dated 
immediately prior to, during and subsequent to the reported 
dates of the alleged attack which do not, in any way, 
indicate the veteran was assaulted.  The presence of clinical 
records dated during the times of the alleged assault weighs 
against a finding that the service medical records were 
incomplete.  

The veteran has alleged that he was put on light duty as a 
result of the assault.  There is no documentation in the 
service medical records to this effect.  There is evidence in 
the service medical records that the veteran was put on light 
duty in May 1974, but this was as a result of undergoing knee 
surgery.  This evidence weighs against the veteran's claim.  

The Board finds that the total lack of any reference in the 
military records to the veteran being the victim of a 
physical attack while on active duty, weighs heavily against 
the veteran's claim.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  It is further 
noted that not only may the veteran's memory have dimmed with 
time, but self interest may play a role in the more recent 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board notes there are post-service references in the 
clinical records to the presence of a depressed skull 
fracture.  For example, a private clinical record dated in 
October 1991 indicates he veteran's past history was 
remarkable for a depressed skull fracture in 1972 followed by 
two stroke like events apparently due to the skull fracture 
with scarring that has created a mass-like effect between the 
cerebrum and the cerebellum.  A November 1993 private 
clinical record includes the annotation that the veteran did 
have a skull defect in the right posterior occipital region 
of the neck.  Examination of the head, eyes, ears, nose and 
throat was normocephalic with no evidence of trauma.  At that 
time, the veteran alleged that he had an initial neurologic 
deficit when he was injured with shrapnel and a bullet in 
service.  It was noted that the veteran also had a depressed 
skull fracture which was from 1974.  

Significantly, all this evidence is dated many years after 
the veteran's discharge and is not objectively confirmed in 
the service medical records.  The references to the presence 
of a skull fracture apparently are based on the veteran's 
self-reported medical history.  The Board notes there is no 
report of an X-ray examination which actually documents the 
presence of a skull fracture during active duty.  Numerous 
examinations of the head by CT were all interpreted as being 
normal.  CT examinations conducted in November 1978, November 
1988 and in November 1993 were all interpreted as being 
normal.  

There are also references in the post-service clinical 
records to the presence of a deformity of the veteran's 
skull.  Significantly, these records are dated many years 
after the veteran's active duty service.  Physical 
examination conducted prior to that time did not reveal any 
deformity.  A VA examination conducted in November 1979 
revealed that physical examination of the head, face and neck 
was determined to be normal.  There was no indication that 
the veteran had a depressed skull fracture at that time.  A 
private clinical record dated in October 1995 reveals that 
physical examination of the veteran showed a left 
peritracheal mass.  Physical examination of the head was 
otherwise normal.  In November 1995, a private surgeon 
reported that he performed exploratory surgery on the 
veteran's left neck to remove a mass diagnosed as a thyroid 
goiter.  There was no mention of the presence of any skull 
fracture despite surgery being performed very near the site 
of the alleged injury.  

The veteran's barber submitted a lay statement indicating 
that he knew the veteran had had a skull deformity since 
February of 1975.  The Board finds the probative value of 
this evidence, however, is cumulatively outweighed by 
clinical records dated prior to and subsequent to this time 
which indicate physical examination of the veteran's skull 
was normal.  

A VA examiner also reviewed the evidence in the claims file 
and determined that the veteran did not experience a head 
injury while on active duty.  The VA examination was 
conducted in January 2007 to determine if there was a link 
between sleep apnea and a seizure disorder and the veteran's 
active duty service.  The examiner reported that he had 
reviewed the claims file and the medical records in detail.  
The examiner noted the veteran reported he was struck in the 
head by a lead pipe or a pool cue and was taken to dispensary 
but not admitted.  He alleged that he was put on no duty 
status for three months.  He reported he had constant 
headaches.  In 1993 he was diagnosed with seizure disorder.  
The veteran indicated he had a long history of sleep apnea 
first diagnosed sometime in the early 1980's.  The examiner 
found it interesting that, at the height of the veteran's 
apnea symptomatology, the veteran weighed 350 pounds.  
Physical examination revealed a scar on the back of the scalp 
approximately 15-18 centimeters in length in the occipital 
area.  The examiner found that, after a complete review of 
all the medical records with a special emphasis on the 
service medical records, he found no mention of any assault 
which occurred on active duty.  There were also no problems 
noted with the veteran's head.  The examiner further notes 
that the post-service medical evidence contains conflicting 
records of a head injury with some records indicating the 
veteran was also hit in the face with multiple trauma.  Based 
on a review of the medical records, the examiner found no 
evidence that the veteran had any pertinent problems during 
active duty.  The examiner noted that a one inch scar on the 
thumb was reported on the separation examination but there 
was no mention of the alleged scar on the back of the 
veteran's head.  The examiner found this surprising that the 
examiner could miss a big scar on the back of the head with 
the depressed fracture of the scalp.  The examiner further 
opined that sleep apnea, by itself, was a separate entity 
which had nothing at all to do with a brain injury.  The 
apnea was secondary to the veteran being morbidly obese.  The 
examiner concluded by writing that the veteran did not suffer 
a head injury in service and it was not likely that seizure 
disorder or sleep apnea were incurred in or aggravated by 
active duty service.  

The Board notes the veteran submitted several claims for 
service connection in October 1979 and January 1981.  These 
claims did not include any reference to problems with sleep 
apnea or seizure disorder nor do they indicate that the 
veteran was the victim of an assault while on active duty.  
The veteran has alleged that he had had continuous 
symptomatology from the time of the attack to the present.  
It is not apparent to the Board why the veteran did not file 
a claim for residuals of a head injury at the time he filed 
the other claims.  The Board finds the veteran's failure to 
file a claim for compensation for residuals of a head injury 
prior to May 1989, more than 12 years after his discharge, 
weighs against his allegation of continuity of 
symptomatology.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact].  

Attempts were made to obtain evidence which supports the 
veteran's claim without success.  An attempt was made to 
obtain a Line of Duty investigation which the veteran alleged 
was conducted after the assault.  A reply was received from 
the service department indicating that there was no line of 
duty investigation report for the reported attack.  Attempts 
were made to obtain any investigative reports that might have 
been generated as a result of the alleged attack.  In October 
2006, VA was informed that all requested documents had been 
destroyed.  The Board notes it would be highly unlikely that 
the veteran's original medical records would be associated 
with the criminal proceedings initiated against the veteran's 
attacker.  There would be no reason to obtain this evidence.  
The veteran has opined that his allegedly missing medical 
records might have been mistakenly filed with the medical 
records of another Marine who was present at the veteran's 
base at that same time and had the same name as the veteran.  
In March 2005, a search of the other Marine's records was 
made and it was determined that there were no misfiled 
records.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
residuals of a head injury.  It follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to permit favorable determinations pursuant to 38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


